NO. 07-08-0173-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL C

                                 NOVEMBER 14, 2008

                          ______________________________


                            NATALIE GARCIA, APPELLANT

                                            v.

                           THE STATE OF TEXAS, APPELLEE


                         _________________________________

           FROM THE COUNTY COURT AT LAW OF LUBBOCK COUNTY;

                NO. 2007-444,591; HON. DRUE FARMER, PRESIDING

                          _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                         ON APPELLANT’S MOTION TO DISMISS


      Before the Court is appellant’s motion to dismiss this appeal pursuant to rule 42.2

of the Texas Rules of Appellate Procedure. Rule 42.2 states that at any time before the

appellate court’s decision, the appellate court may dismiss an appeal upon the appellant’s

motion. TEX . R. APP. P. 42.2(a). The appellant and her attorney must sign the written

motion to dismiss. Id.
       All of the requirements of rule 42.2(a) have been satisfied.        The Court has

considered appellant’s motion and concludes the motion should be granted and the appeal

dismissed.


       Therefore, we dismiss the appeal. Having disposed of this appeal at appellant’s

request, we will not entertain a motion for rehearing and our mandate shall issue forthwith.




                                   Mackey K. Hancock
                                        Justice

Do not publish.




                                            -2-